

INCENTIVE STOCK OPTION AGREEMENT
 
CAPE COASTAL TRADING CORPORATION
2005 EQUITY INCENTIVE PLAN
 
THIS AGREEMENT, made effective as of this ___ day of ________, 200_, (the “Issue
Date”) by and between Cape Coastal Trading Corporation, a Delaware corporation
(the “Company”), and ______________________ (“Participant”).
 
W I T N E S S E T H:
 
WHEREAS, Participant on the date hereof is an employee of the Company or one of
its Affiliates; and
 
WHEREAS, the Company wishes to grant an incentive stock option to Participant to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2005
Equity Incentive Plan (the “Plan”); and
 
WHEREAS, the Administrator of the Plan has authorized the grant of an incentive
stock option to Participant and has determined that, as of the effective date of
this Agreement, the fair market value of the Company’s Common Stock is $____ per
share;
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
 
1.     Grant of Option. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), the right and option (the “Option”) to
purchase all or portions of an aggregate of  ______________________________
(________) shares of Common Stock at a per share price of $____ the terms and
conditions set forth herein, and subject to adjustment pursuant to Section 12 of
the Plan. This Option is intended to be an incentive stock option within the
meaning of Section 422, or any successor provision, of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations thereunder, to the extent
permitted under Code Section 422(d).
 
2.     Duration and Exercisability.
 
a.     General. The term during which this Option may be exercised shall
terminate on ________________, 20__ (the “Expiration Date”), except as otherwise
provided in Paragraphs 2(b) through 2(e) below. This Option shall become
exercisable according to the following schedule:
 

 
 

--------------------------------------------------------------------------------

 



Vesting Date
 
Percentage/Number of Shares
                 



 
Once the Option becomes exercisable to the extent of any of the aggregate number
of shares specified in Paragraph 1, Participant may continue to exercise this
Option with respect to such shares under the terms and conditions of this
Agreement until the termination of the Option as provided herein. If Participant
does not purchase upon an exercise of this Option the full number of shares
which Participant is then entitled to purchase, Participant may purchase upon
any subsequent exercise prior to this Option’s termination such previously
unpurchased shares in addition to those Participant is otherwise entitled to
purchase.
 
b.     Termination of Employment (other than Termination for Cause, Disability
or Death). If Participant’s employment with the Company or any Affiliate is
terminated for any reason other than termination by the Company for “cause,”
disability, or death, this Option shall completely terminate on the earlier of
(i) the close of business on the three-month anniversary date of such
termination of employment, and (ii) the Expiration Date of this Option stated in
Paragraph 2(a) above. In such period following the termination of Participant’s
employment, this Option shall be exercisable only to the extent the Option was
exercisable on the vesting date immediately preceding such termination of
employment, but had not previously been exercised. To the extent this Option was
not exercisable upon such termination of employment, or if Participant does not
exercise the Option within the time specified in this Paragraph 2(b), all rights
of Participant under this Option shall be forfeited.
 
c.     Termination of Employment for Cause. If Participant’s employment with the
Company or any Affiliate is terminated for “cause,” the unexercised portion of
this Option shall immediately expire, and all rights of Participant under this
Option shall be forfeited. Solely for purposes of this Paragraph 2(c), “cause”
shall mean (i) Participant being charged with a felony or convicted of any
criminal misdemeanor or more serious act; (ii) any intentional and/or willful
act of fraud or dishonesty by Participant related to or connected with
Participant’s employment by the Company or any of its Affiliates; (iii) the
willful and/or continued failure, neglect or refusal by Participant to perform
his or her employment duties with the Company or any of its Affiliates, (iv) a
material violation of the Company’s or an Affiliate’s policies or codes of
conduct; or (v) the willful and/or material breach by Participant of any
agreement between Participant and the Company or any of its Affiliates,
including but not limited to an employment agreement, confidentiality agreement
or a noncompetition agreement.
 
d.     Disability. If Participant’s employment terminates because of disability
(as defined in Code Section 22(e), or any successor provision), this Option
shall terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of such termination of employment, and (ii) the Expiration Date
of this Option stated in Paragraph 2(a) above. In such period following the
termination of Participant’s employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been exercised.
To the extent this Option was not exercisable upon such termination of
employment, or if Participant does not exercise the Option within the time
specified in this Paragraph 2(d), all rights of Participant under this Option
shall be forfeited.
 
 
2

--------------------------------------------------------------------------------

 
e.     Death. In the event of Participant’s death, this Option shall terminate
on the earliest of (i) the close of business on the twelve-month anniversary
date of such termination of employment, and (ii) the Expiration Date of this
Option stated in Paragraph 2(a) above. In such period following Participant’s
death, this Option shall be exercisable by the person or persons to whom
Participant’s rights under this Option shall have passed by Participant’s will
or by the laws of descent and distribution only to the extent the Option was
exercisable on the vesting date immediately preceding such termination of
employment, but had not previously been exercised. To the extent this Option was
not exercisable upon the date of Participant’s death, or if such person or
persons do not exercise this Option within the time specified in this Paragraph
2(e), all rights under this Option shall be forfeited.
 
3.      Manner of Exercise.
 
a.     General. The Option may be exercised only by Participant (or other proper
party in the event of death or incapacity), subject to the conditions of the
Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the Option Period written notice of
exercise to the Company at its principal office. The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the Option price for all shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the Option period as provided herein.
 
b.     Form of Payment. Subject to approval by the Administrator, payment of the
option price by Participant shall be in the form of cash, personal check,
certified check or mature, previously-acquired shares of Common Stock of the
Company, broker-assisted exercise, or any combination thereof; provided,
however, that Participant shall not be permitted to pay the option price in the
form of a broker-assisted exercise or in the form of mature, previously-acquired
shares of Common Stock until after the effective date of an initial public
offering of the Company’s Common Stock; and provided, further, that Participant
shall not be permitted to pay the option price in the form of a broker-assisted
exercise or in the form of mature, previously-acquired shares of Common Stock if
payment in such form will cause the Company to recognize a compensation expense
under generally accepted accounting principles. Any stock tendered as part of
such payment shall be valued at its Fair Market Value as provided in the Plan.
For purposes of this Agreement, “mature, previously-acquired shares of Common
Stock” and “broker-assisted exercise” shall have the meaning set forth in
Section 8 of the Plan. The Administrator may, in its discretion, permit
Participant to tender such mature, previously-acquired shares through the actual
delivery of such shares or through attestation of ownership on such forms as the
Administrator may prescribe.
 
c.     Stock Transfer Records. As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership. All requisite original issue or transfer
documentary stamp taxes shall be paid by the Company.
 
 
3

--------------------------------------------------------------------------------

 
4.     Miscellaneous.
 
a.     Employment-at-Will; Rights as Shareholder. This Agreement shall not
confer on Participant any right with respect to continuance of employment by the
Company or any of its Affiliates, nor will it interfere in any way with the
right of the Company to terminate such employment. Participant’s employment
relationship with the Company and its Affiliates shall be employment-at-will,
and nothing in this Agreement shall be construed as creating an employment
contract for any specified term between Participant and the Company or any
Affiliate. Participant shall have no rights as a shareholder with respect to
shares subject to this Option until such shares have been issued to Participant
upon exercise of this Option. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 12 of the Plan.
 
b.     Securities Law Compliance. The exercise of all or any parts of this
Option shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.
 
c.     Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and subject to
Section 12 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through merger, consolidation, exchange, reorganization,
divestiture (including a spin-off), liquidation, recapitalization, stock split,
stock dividend or otherwise) shall result in an adjustment, reduction or
enlargement, as appropriate, in Participant’s rights with respect to any
unexercised portion of the Option (i.e., Participant shall have such
“anti-dilution” rights under the Option with respect to such events, but shall
not have “preemptive” rights).
 
d.     Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.
 
e.     Withholding Taxes on Disqualifying Disposition. In the event of a
disqualifying disposition of the shares acquired through the exercise of this
Option, Participant hereby agrees to inform the Company of such disposition.
Upon notice of a disqualifying disposition, the Company may take such action as
it deems appropriate to insure that, if necessary to comply with all applicable
federal or state income tax laws or regulations, all applicable federal and
state payroll, income or other taxes are withheld from any amounts payable by
the Company to Participant. If the Company is unable to withhold such federal
and state taxes, for whatever reason, Participant hereby agrees to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal or state law. Participant may, subject to the approval
and discretion of the Administrator or such administrative rules it may deem
advisable, elect to have all or a portion of such tax withholding obligations
satisfied by delivering shares of the Company’s Common Stock having a fair
market value equal to such obligations.
 
 
4

--------------------------------------------------------------------------------

 
f.     Nontransferability. During the lifetime of Participant, the accrued
Option shall be exercisable only by Participant or by the Participant’s guardian
or other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.
 
g.     2005 Equity Incentive Plan. The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
The Plan governs this Option and, in the event of any questions as to the
construction of this Agreement or in the event of a conflict between the Plan
and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
 
h.     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).
 
i.     Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines, in its sole discretion, that it is necessary to reduce the
number of issued but unexercised stock purchase rights so as to comply with any
state securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall (i) accelerate the exercisability of this Option
and the date on which this Option must be exercised, provided that the Company
gives Participant 15 days’ prior written notice of such acceleration, and (ii)
cancel any portion of this Option or any other option granted to Participant
pursuant to the Plan which is not exercised prior to or contemporaneously with
such public offering. Notice shall be deemed given when delivered personally or
when deposited in the United States mail, first class postage prepaid and
addressed to Participant at the address of Participant on file with the Company.
 
j.    Accounting Compliance. Participant agrees that, if a merger,
reorganization, liquidation or other “transaction” as defined in Section 12 of
the Plan occurs and Participant is an “affiliate” of the Company or any
Affiliate (as defined in applicable legal and accounting principles) at the time
of such transaction, Participant will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.
 
 
5

--------------------------------------------------------------------------------

 
k.     Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraphs 4(b), 4(h) and 4(i) of this Agreement.
 
l.     Scope of Agreement; Amendment. This Agreement shall bind and inure to the
benefit of the Company, its Affiliates and its successors and assigns and
Participant and any successor or successors of Participant permitted by
Paragraph 2 or Paragraph 4(f) above.
Notwithstanding anything in this Agreement or the Plan to the contrary, the
Company expressly reserves the right to amend this Agreement without
Participant’s consent to the extent necessary or desirable to comply with Code
Section 409A, and the regulations, notices and other guidance of general
applicability issued thereunder.




IN WITNESS WHEREOF, the parties hereto have caused this Incentive Stock Option
Agreement to be executed on the day and year first above written.





     CAPE COASTAL TRADING CORPORATION         By:     Its:              
Participant

 


 
6

--------------------------------------------------------------------------------

 